Citation Nr: 0209614	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for the 
service connected residuals of a right tibial stress 
fracture, currently evaluated as 10 percent disabling.

(The issue of entitlement to service connection for the 
residuals of a left tibial fracture will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1989 to June 1990, 
and from July 1997 to April 1998.  The veteran also had 
additional periods of duty in the Army Reserves and the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran's appeal originally included the denial of 
service connection for lumbar strain.  The RO resolved that 
matter in the veteran's favor in a March 1999 rating 
decision.  Accordingly, that issue is not currently before 
the Board.

In September 2000, the Board remanded the issue of service 
connection for a left tibial stress fracture, and the issue 
of an increased initial evaluation for a right tibial stress 
fracture, to the RO for additional development.  That 
development having been completed, these issues now return to 
the Board.

The Board is undertaking additional development on the issue 
of service connection for the residuals of a left tibial 
fracture, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

The veteran's residuals of a right tibial stress fracture 
include pain, mild tenderness to palpation of the tibia, and 
no limitation of motion.  No more than slight knee 
involvement has been shown by recent examination.  There is 
no malunion of the tibia and no ankle involvement.  No 
separate functional impairment has been clinically 
established.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for the residuals of a right tibial stress fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 
5262 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed October 1998 rating 
action, and were provided a Statement of the Case dated March 
1999, and a Supplemental Statement of the Case dated November 
2001, as well as a Board Remand dated September 2000.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in April 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
June 1998 and October 2001.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


Facts

A review of the record reflects that service connection for 
the veteran's right tibial stress fracture was established at 
a 10 percent level by an October 1998 decision.  This 
decision was based on service medical records which indicated 
that, although the veteran's condition of a right tibial 
stress fracture had existed prior to service, it had 
permanently worsened as a result of service.  The veteran 
continues to disagree with the level of evaluation assigned.  
Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected right tibial 
stress fracture is not adequate, given the current 
symptomatology of this disability.  The relevant evidence of 
record includes the veteran's statements, the reports of 
outpatient treatment, and the reports of VA examinations.

The veteran's service medical records show that she began 
complaining in September 1997 of bilateral leg pain.  X-rays 
revealed no stress fracture or dislocation, however, a bone 
scan of the lower extremities in October 1997 found 
abnormalities consistent with stress fracture/reactions 
involving the right tibia.  Further records from October and 
November 1997 show that the veteran indicated that she had 
suffered from a stress fracture for the past few years, which 
had gotten worse over the past few months.  The veteran 
continued to complain of pain in the lower extremities, was 
placed on a profile, and eventually discharged from service 
in April 1998 due to her stress fracture of the right tibia.

Subsequent outpatient treatment records indicate that the 
veteran continued to complain periodically of bilateral leg 
pain, as well as pain in other joints.

Outpatient treatment records dated May 1998 indicate that the 
veteran had been hit by a car, and had complaints of right 
leg pain.  She reported that with weightbearing, pain would 
shoot up her leg from the foot or ankle area.  She had been 
placed in a knee immobilizer overnight.  Upon examination the 
following day, she had good dorsalis pedal pulse, and normal 
strength of inversion and eversion dorsiflexion of the ankle.  
Resisted dorsiflexion eversion caused discomfort.  The entire 
length of the tibia generally felt tender, but there were no 
point areas of significant pain.  On the proximal one third 
of the anterior compartment she had an area of tenderness, 
but no external signs of trauma or apparent swelling.  The 
knee had full flexion, extension, and was stable, and there 
was no effusion and no pain with manipulation of the patella.  
X-rays of the lower leg appeared normal.  The examiner at 
that time diagnosed the veteran with a soft tissue injury, 
prescribed medication, and instructed the veteran to 
gradually weightbear to tolerance.

The veteran indicated, in her substantive appeal received 
April 1999, that she could not stand for a long period of 
time because her legs would swell and become painful.

The veteran received a VA examination in June 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that she had discomfort in the lower 
legs on weightbearing, walking, and running.  There was some 
tenderness and soreness of the knees after running.  There 
was pain on walking and jogging.  The veteran also complained 
of swelling in the legs adjacent to the shins.  Upon 
examination, the veteran was noted to have a careful and 
normal gait.  The knees appeared symmetrical, with no 
crepitation or tenderness.  Range of motion was 0-140 
degrees.  Knees were stable to stress.  The lower half of the 
shins bilaterally was tender on deep palpation, and 
tenderness was also elicited immediately adjacent to the 
shins anteriorly.  This was the same area that the veteran 
described as previously swollen and painful.  There was no 
discoloration or other symptoms.  The veteran was diagnosed 
with mild tendinitis of the knees and a history of tibial 
stress fracture with bilateral leg pain, and anterior 
compartment symptoms, mild.

The veteran received a further VA examination in October 
2001.  The report of that examination indicates, in relevant 
part, that the veteran did not recall exactly when she began 
having pain in the right tibia from running, but that it 
began several years ago.  She indicated that the pain has 
continued to get increasingly more severe.  She noted that 
she still has problems when lifting and bending, and cannot 
run because the pain is too severe.  She reported that the 
pain was not related to stiffness, but weakness.  She 
indicated that there was no swelling and no actual problem in 
the right tibia itself except for the pain.  She did indicate 
that her knees would tend to lock and give way if she stood 
too long in one position.  This has not been clinically 
confirmed.

The veteran indicated that she took medication and used a 
transcutaneous electrical nerve stimulation (TENS) unit for 
the pain.  She noted that, the more she is on her feet, the 
more severe the pain is.  There was no sign of infection.  
The veteran indicated that she used a cane occasionally.

Examination of the right tibia revealed tenderness beginning 
the anterior tibia at 3 inches below the knee, and extending 
to 3 inches above the ankle.  The tenderness to palpation was 
not severe pain, however, the veteran has pain in the leg 
when she is doing a lot of standing and walking.  The 
examiner noted that X-ray results were negative.  The veteran 
was diagnosed with residuals of a stress fracture of the 
right tibia.


Law and Analysis

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's right tibial 
stress fracture is not adequate.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's service connected residuals of a right tibia 
stress fracture are currently rated as 10 percent disabling 
under Diagnostic Code 5262.  The currently assigned 10 
percent disability rating requires malunion of the tibia and 
fibula with mild knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2001).  The veteran was rated 
under this code by analogy, since there is no precise code in 
the rating schedule governing stress fractures.  In order to 
warrant a 20 percent disability rating, the evidence would 
need to show malunion of the tibia and fibula with moderate 
knee or ankle disability.  In order to warrant a 30 percent 
disability rating, the evidence would need to show malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent disability rating requires nonunion of the tibia 
and fibula with loose motion, requiring brace.  

The veteran could also be rated on limitation of motion of 
the leg.  Limitation of flexion of either leg to 60 degrees 
will be assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260. 
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the leg.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabling 
for her service connected residuals under Diagnostic Code 
5262, for a slight impairment of the tibia.  If there is any 
knee involvement it is no more than slight.  No ankle 
involvement was shown.  Furthermore, the Board finds that the 
evidence does not show that the appellant has malunion or 
nonunion of the tibia and fibula.  Further, the June 1998 
report of VA examination noted the veteran to have only mild 
anterior compartment symptoms.  The most recent report of VA 
examination found the veteran to have non-severe tenderness 
to palpation of the tibia, and no swelling.  The Board finds 
this level of symptomatology, considering all the evidence of 
record, to constitute no more than a slight disability of the 
tibia, such that a 10 percent rating would be warranted under 
Diagnostic Code 5262.  As to a rating under Diagnostic Codes 
5260 or 5261, for limitation of motion, the Board notes the 
results of an October 2001 VA examination, which did not 
indicate that the veteran suffered from any limitation of 
motion due to her right tibia disability, and the results of 
a June 1998 VA examination, which found the veteran to have a 
normal range of motion of 0-140 degrees.  Thus, clearly the 
veteran's disability does not impact her range of motion, and 
therefore a rating under Diagnostic Codes 5260 or 5261 would 
be inappropriate.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's residuals of a right 
tibial stress fracture on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  There is no showing that this 
disorder alone has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  While the 
Board agrees that this disability, along with the veteran's 
other service connected disability, does have some impact on 
the veteran's employment, the Board feels that this impact is 
adequately reflected in the level of service connection 
granted to the veteran.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's residuals of a right 
tibial stress fracture, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for the 
service-connected residuals of a right tibial stress 
fracture, currently evaluated as 10 percent disabling, is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

